DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Preliminary Amendment
Acknowledgement of claim amendments deleting multiple dependences in claims 3-8, 10, 13-18 and 20.
Domestic Benefit
	No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application numbers 2020-077066 and 2020-077069 both filed in Japan and both filed on 04/24/2020) required by 37 CFR 1.55 both electronically retrieved on 05/31/2021.
Information Disclosure Statement
The information disclosure statement submitted on 06/04/2021 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 


Specification
The disclosure is objected to because of the following minor typographical informality: 
Specification page 2 under section entitled Background states "9 μm2" instead of “9 μm2.”
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- CRYSTALLINE FILM DOPED WITH SILICON AND METHOD FOR MANUFACTURING THE SAME UNDER PARTIAL PRESSURE--. 
Claim Objections
Claims 8 and 10 are in-fact independent claims that are written in short-hand-form by referring back to a previous claim. Refer to Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) in MPEP 2173.05(f). These claims start with “A” not “The” and are in-fact independent claims. The fee worksheet dated 04/30/2021 indicates that that there are 2 independent claims when there are 4 independent claims. Please pay for an additional 1 independent claim over the standard 3 independent claims.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite by lack of antecedent basis in reciting the limitation "the corundum structure" because this limitation has not been previously established in parent claim 1. For purpose of examination on the merits a corundum structure is considered. 
Claim 2 is indefinite by lack of antecedent basis in reciting the limitation "the crystalline metal oxide" instead of “the crystalline metallic oxide” because only “metallic oxide” has been previously established in parent claim 1. For purpose of examination on the merits the metal oxide is the same as the previously established metallic oxide.
Claim 3 is indefinite by lack of antecedent basis in reciting the limitation "the content of C" because this limitation has not been previously established in parent claim 1. For purpose of examination on the merits carbon is considered. 

Claim 16 is indefinite by lack of antecedent basis in reciting “the unevenness portion” because this limitation has not been previously established in parent claim 11. For purpose of examination on the merits claim 16 depends on claim 15 that does establish an unevenness limitation1.
Claim 20 is indefinite by lack of antecedent basis in reciting the limitation "the corundum structure" because this limitation has not been previously established in parent claim 11. For purpose of examination on the merits a corundum structure is considered. 
A. Rejections based on primary reference Hashigami. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0059424 A1 to Hashigami et al. (Hashigami).
	Regarding independent claim 1, Hashigami teaches a crystalline film (i.e., as stated in paragraphs 0070 and 0072 and 0078 the semiconductor film 102 of Figure 1 is crystalline. This explanation appears to be valid for Figure 2 in the semiconductor film 202 as per paragraph 0078) containing a crystalline metallic oxide including gallium (i.e., throughout specification and examples the metallic oxide is α-gallium oxide) as a main component, wherein the crystalline film 102/202 includes a Si (i.e., as stated throughout specification Si is a dopant that is lowered in order to control the resistivity. See abstract) in a content of 2×1015 cm−3 or less (i.e., as stated in paragraph 0127 the detection limit of Si is 5x1014cm-3. As illustrated in Table 1 at least Example 1 has an Si content that is lower than 5x1014cm-3 because it is undetectable that is therefore squarely within the claimed range of Si).
Regarding claim 2, Hashigami teaches wherein the crystalline metal oxide has the corundum structure (i.e., as stated in abstract the semiconductor film is corundum structure).
Regarding claim 7, Hashigami teaches wherein the crystalline film 102/202 is a semiconductor film (i.e., as stated throughout specification the film 102/202 is referred to as a semiconductor film. Refer to paragraphs 0072 and 0078).
Regarding claim 8, Hashigami teaches a semiconductor device (i.e., refer to paragraph 0081: power semiconductor device) including the crystalline film according to claim 1.
Regarding claim 9, Hashigami teaches wherein the semiconductor device is a power device (i.e., refer to paragraph 0081: power semiconductor device).
Regarding claim 10, Hashigami teaches a semiconductor system comprising the semiconductor device according to claim 8 (i.e., refer to paragraph 0023-0025: semiconductor device and semiconductor system).

B. Rejections based on primary reference Garcia-Villora. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2016-155714A to Garcia-Villora (“Garcia”).
	Regarding independent claim 1, Garcia teaches a crystalline film (see title: α-Ga2O3 SINGLE CRYSTAL) containing a crystalline metallic oxide including gallium (see title: α-Ga2O3 SINGLE CRYSTAL) as a main component, wherein the crystalline film includes a Si in a content of 2×1015 cm−3 or less (i.e., as stated in translation, “Such an element having a tetravalent valence is at least one element selected from the group consisting of Si, Hf, Ge, Sn, Ti, and Zr. Since these elements can be easily replaced with Ga, conductivity is easily controlled. Among these, Si is preferable because it can be easily replaced with Ga.” and “More preferably, the concentration of the element having a valence of 4 in the α-Ga .sub.2 O .sub.3 single crystal of the present invention is controlled to 1 × 10 .sup.15 cm .sup.−3 or more and 1 × 10 .sup.19 cm .sup.−3 or less. If it is this range, since the electrical resistivity of the α-Ga .sub.2 O .sub.3 single crystal of the present invention can be lowered, it can function as an n-type substrate of a semiconductor element.” As such, there is at least one embodiment of a dopant Si that is preferable that has a concentration of 1 × 1015 cm-3 that is squarely within the claimed range).
Regarding claim 3, Garcia teaches wherein the content of C is 5×1016 cm−3 or less (as stated in translation: “In addition, although there is no restriction | limiting in particular in a minimum, 1 * 10 < .sup.15 > cm < .sup.-3 > or more may be sufficient. If the carbon concentration is in the above range, there is no problem in operation even if it is applied to a semiconductor element.” As such there is at least one embodiment of Garcia that has a carbon concentration of 1 × 1015 cm-3 which is squarely within the claimed range).
Regarding claim 4, Garcia teaches wherein the thickness of the crystalline film is 10 μm or more (as stated in translation: “The α-Ga .sub.2 O .sub.3 single crystal according to claim 1, having an area of 10 cm .sup.2 or more and a thickness of 200 μm or more and 30 mm or less.” The thickness in translation is squarely within the claimed range)
Regarding claim 5, Garcia teaches wherein the thickness of the crystalline film is 25 μm or more (as stated in translation: “The α-Ga .sub.2 O .sub.3 single crystal according to claim 1, having an area of 10 cm .sup.2 or more and a thickness of 200 μm or more and 30 mm or less.” The thickness in translation is squarely within the claimed range)
Regarding claim 6, Garcia teaches wherein the surface area of the crystalline film is 10 cm2 or more (as stated in translation: “The α-Ga .sub.2 O .sub.3 single crystal according to claim 1, having an area of 10 cm .sup.2 or more and a thickness of 200 μm or more and 30 mm or less.” The range of surface area is the same as claimed).

Regarding independent claim 11, Garcia teaches a method for manufacturing a crystalline film (i.e., as stated in translation, “Next, a method for producing the α-Ga .sub.2 O .sub.3 single crystal of the present invention using a halide vapor phase epitaxy (HVPE) will be described with reference to FIG. 1”) for depositing a crystalline film (i.e., as made clear in aforementioned quotation) on a substrate (i.e., as stated in translation there is substrate, “substrate holder 160 on which a substrate on which α-Ga .sub.2 O .sub.3 is grown is placed”) by crystal growth from a raw material, wherein the raw material contains GaCl3 (i.e., as stated in translation, “Preferably, the Ga halide comprises GaCl and / or GaCl3. These halides are excellent in reactivity and can promote the growth of gallium oxide.” As such there is GaCl3), and wherein the crystal growth is performed under a condition in which a partial pressure of the raw material is 1 kPa or more (i.e., as stated in translation, “In step S210, the partial pressure of the gallium raw material is in the range of 0.05 kPa to 10 kPa” therefore there is at least one embodiment where the pressure may be 10kPa that is squarely within the claimed range) and an atmosphere containing oxygen (i.e., as stated in translation, “Gallium halides and these oxygen sources can easily react to form gallium oxide.” Therefore there is oxygen atmosphere).
	Regarding claim 13, Garcia teaches wherein the crystal growth is performed at a deposition rate of 90 μm/hour or more (i.e., as stated in translation: “In step S210, the growth rate of α-Ga .sub.2 O .sub.3 is controlled in the range of 5 μm / hour to 1 mm / hour.” Therefore there is at least one embodiment such that 1mm/hour is obtained that is squarely within the claimed range).

C. Rejections based on primary reference Fukui. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0157946 A1 to Fukui et al. (“Fukui”).
Regarding independent claim 11, Fukui teaches a method for manufacturing a crystalline film (i.e., as stated throughout specification and abstract and paragraph 0052:  α-Ga2O3 is formed by HVPE) for depositing a crystalline film on a substrate (see paragraph 0048 and Figure 3: there is a base substrate) by crystal growth from a raw material, wherein the raw material contains GaCl3 (i.e., as stated in paragraph 0050 along with paragraph 0052 it is concluded that the gallium halide gas may be GaCl3 and that the partial pressure of the gallium halide gas is -- in at least one embodiment may be 10kPa), and wherein the crystal growth is performed under a condition in which a partial pressure of the raw material is 1 kPa or more (i.e., as stated in paragraph 0050 along with paragraph 0052 it is concluded that the gallium halide gas may be GaCl3 and that the partial pressure of the gallium halide gas is -- in at least one embodiment may be 10kPa. 10kPa is squarely within the claimed range) and an atmosphere containing oxygen (oxygen gas is taught in paragraph 0050).
Regarding claim 12, Fukui teaches wherein the crystal growth is performed by a HVPE method (see Figure 3 and paragraph 0048: there is HVPE).
Regarding claim 14, Fukui teaches wherein the crystal growth is performed under a temperature of 400° C to 700° C (see paragraph 0075: the growth temperature is 530° C which is squarely within the claimed range).
Regarding claim 17, Fukui teaches wherein the substrate is a sapphire substrate (i.e., as stated in paragraph 0046 a support substrate may be sapphire).
Regarding claim 18, Fukui teaches wherein the crystalline film is a crystalline oxide film (see abstract: there is a crystalline α-Ga2O3. See paragraph 0033: single crystal or mixed crystal).
	Regarding claim 19, Fukui teaches wherein the crystalline oxide film includes a crystal or a mixed crystal of Ga2O3 (see abstract: there is a crystalline α-Ga2O3. See paragraph 0033: single crystal or mixed crystal).
Regarding claim 20, Fukui teaches wherein the crystalline oxide film has the corundum structure (see abstract: there is corundum structure).
D. Rejections based on primary reference Oshima. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 15-16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2019/0057865 A1 to Oshima et al. (“Oshima”).
	Regarding independent claim 11, Oshima teaches a method for manufacturing a crystalline film (see title: there is crystalline film formation) for depositing a crystalline film on a substrate (see paragraph 0155: there is a substrate that has the crystalline film formed thereon) by crystal growth (see paragraph 0155: there is crystalline grown) from a raw material, wherein the raw material contains GaCl3 (i.e., as stated in paragraph 0155 the metal containing raw material gas may be GaCl3), and wherein the crystal growth is performed under a condition in which a partial pressure of the raw material is 1 kPa or more (i.e., as stated in paragraph 0101 the partial pressure of the metal containing raw material gas may have at least one embodiment such that the partial pressure is 1kPa which is squarely within the claimed range) and an atmosphere containing oxygen (i.e., as stated in paragraph 0155 there is oxygen gas).
	Regarding claim 15, Oshima teaches wherein the crystal growth is performed by forming an unevenness portion including concavities and/or convexities on the substrate directly or via another layer, and then forming the crystalline film on the unevenness portion (i.e., this is made clear in paragraph 0020: there is unevenness due to a mask or opening).
Regarding claim 16, Oshima teaches wherein the unevenness portion is formed by arranging a mask regularly on the substrate directly or via another layer (i.e., this is made clear in paragraph 0020: there is unevenness due to a mask).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06 October 2022
/John P. Dulka/Primary Examiner, Art Unit 2895



                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that if claim 16 is amended to depend on claim 15 then antecedent basis is lacking for “via another layer” of claim 16.